 RYDER DRIVER LEASINGRyder Driver Leasing,Inc.andChauffeurs, Team-stersandHelpers Local 391, affiliated withInternational Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Case 11-CA-1211315 December 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union 26 August1986, the General Counsel of the National LaborRelations Board issued a complaint 11 September1986 against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The complaint alleges that on 18 April 1986, fol-lowing a Board election in Case 11-RC-5280, theUnion was certified as the exclusive collective-bar-gaining representative of the Company's employeesin the unit found appropriate. (Official notice istaken of the "record" in the representation pro-ceeding as defined in the Board's Rules and Regu-lations,Secs. 102.68 and 102.69(g), amended Sept:9, 1981, 46' Fed.Reg. 45922'(1981);FrontierHotel,265 NLRB 343 (1982).) The complaint further al-legesthat since 19 August 1985 the Company hasrefused to bargain with the Union. On 16 Septem-ber 1986 the Company filed its answer admitting inpart and denying in part the allegations in the com-plaint.On 29 September 1986 the General Counsel fileda motion to strike portions of Respondent's answerto complaint and- Motion for Summary Judgment.On 1 October 1986 the Board issued an ordertransferring the proceeding to the Board and aNotice to Show Cause why the motions should notbe granted. The Company has failed to file a re-sponse.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Company's answer to the complaint admitscertain factual allegations of the complaint, butdenies that it has committed the unfair labor prac-tices alleged.The Company, in its answer, alsoadmits that it has refused to recognize and bargainwith the Union as the exclusive representative ofthe unit employees. The Company contends that ithas no obligation to bargain with the Union, claim-ing that the Board's certification of the Union in451Case 11-RC-52801 was improper because at thetime of the election the voters were confused aboutwho their employer was2 and so were denied theright to make an informed choice.A review of the record reveals that the Compa-ny is attempting to relitigate the identical issuesthat were considered by the Board in the prior pro-ceeding and that were found to be without merit.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence,nor does itallegeanyspecialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding., Accordinglywe grant the Motion for Summary Judgment.3On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTION 4The Company, a Delaware corporation, is en-gaged in the business of leasing drivers to business-es that are engaged, inter alia, in hauling freightand commodities. The Company has facilities atseveral locations in North Carolina, and in Stuart,Virginia. It annually receives gross revenues inexcess of $50,000 from its operations. We find thatthe Company is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct and that the Union is a labor -organizationwithin the meaning of Section 2(5) of the Act.iMember Babson did not participate in the representation proceeding.a The Company argues that the confusion resulted from the RegionalDirector's holding, in a companion representation proceeding involvingthe same parties, that J. P. Stevens and the Respondent were joint em-ployers.aWe find that,the Company's denials in its answer to the complaintraise no issues warranting a hearing. Accordingly,we find it unnecessaryto pass on the General Counsel'smotion to strike portions of the Re-spondent's answer.4The General Counsel'smotion to amend the jurisdictional allegationsof the complaint is granted.282 NLRB No. 69 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDII.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 17 May 1985 theUnion was certified on 18 April 1986 as the collec-tive-bargaining representative of the employees inthe following appropriate unit:All drivers employed by the Employer ''at itsU.S.Highway 29 North, Greensboro, NorthCarolina facility, including all drivers em-ployed at the Stuart, Virginia, Fayetteville,North Carolina, Wagram, North Carolina, Ro-anoke Rapids, North Carolina and Aberdeen,North Carolina facilities, excluding all officeclericalemployees,mechanics,professionalemployees, guards and supervisors as definedin the Act.The Unioncontinuesto be theexclusive represent-ative under Section9(a) of the Act.B. Refusal to BargainSince 30 July 1986 the Union has requested theCompany to bargain, and since 19 August 1986 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 19 August 1986 to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Company has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we will order itto ceaseand desist, to bargain on request with theUnion, and, if an understanding is reached, toembody theunderstandingin a signed agreement.To, ensure that the employees are accorded theservices of their selectedbargainingagent for theperiod provided by law, we will construe the initialperiod of the certificationas beginningthe date theRespondent begins tobargain ingood faith withtheUnion.Mar-Jac Poultry Co.,136NLRB 785(1962);Lamar Hotel,140 NLRB 226, 229 (1962),enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379U.S. 817 (1964);BurnettConstructionCo.,149NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders thattheRespondent,RyderDriverLeasing,Inc.,Greensboro,North Carolina, its officers,agents,successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Chauffeurs, Team-sters and Helpers Local 391, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America as the exclu-sive bargaining representative of the employees inthe bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All drivers employed by the Employer at itsU.S.Highway 29 North, Greensboro, NorthCarolina facility, including all drivers em-ployed at the Stuart, Virginia, Fayetteville,North Carolina, Wagram, North Carolina, Ro-anoke Rapids, North Carolina and Aberdeen,North Carolina facilities, excluding all officeclericalemployees,mechanics,professionalemployees, guards and supervisors as definedin the Act.(b) Post at in all facilities where unit drivers areemployed copies of the attached notice marked"Appendix-."5 Copies of the notice, on forms pro-vided by the Regional Director for- Region 11,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentimmediately upon receipt and maintained for 60consecutive days in conspicuous places includingall places where notices to employees are custom-arily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." RYDER DRIVERLEASINGAPPENDIX'_'NOTICE TO]EMPLOYEESPOSTED BYORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abideby thisnotice.WE WILL NOT refuse to bargain with Chauffeurs,Teamsters and Helpers Local,391, affiliatedwithInternationalBrotherhood of Teamsters; Chauf-feurs,Warehousemen and Helpers of America asthe exclusive representative of the employees in thebargaining unit.WE WILL NOT in any likeor related mannerinterferewith,restrain,or coerce you in the exer-453vise of the rights ° guaranteedyou bySection 7 ofthe Act.WE WILL,on request,bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All drivers employed by the Employer at itsU.S.Highway 29 North, Greensboro, NorthCarolina facility, including all drivers em-ployed at the Stuart,Virginia,Fayetteville,North Carolina,Wagram,North Carolina, Ro-anoke Rapids, North Carolina and Aberdeen,-North Carolina facilities,excluding all officeclericalemployees,mechanics,professionalemployees,guards and supervisors as definedin the Act.RYDER DRIVER LEASING, INC.